Case 1:19-cr-00828-ALC Document 129 Filed 04/13/21 Page 1of1

 

 

USDC SDNY
DOCUMENT ELECTRONICALL
UNITED STATES DISTRICT COURT FILED Y
SOUTHERN DISTRICT OF NEW YORK DOCH
x DATE FILED: _¥-/3- 27
i
UNITED STATES OF AMERICA,
Plaintiff, :
19-CR-828 (ALC)
-against- :
ORDER
ULYSESS BOYD,
Defendant. :
x

ANDREW L. CARTER, JR., District Judge:
A Telephone Change of Plea Hearing is set for April 22, 2021 at 10:30 a.m. The parties
should contact the Court at 1-888-363-4749 on the date and time specified above and once

prompted, should dial access code 3768660.

SO ORDERED.
Dated: New York, New York
April 13, 2021

[Ayrdroc 7 Cony

ANDREW L. CARTER, JR.
United States District Judge

 
